Case 4:20-cv-00248-SMR-SBJ Document 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Filed 08/07/20 Page 1 of 6

UNITED STATES DISTRICT COURT

for the

Southern District of lowa

central

William robert megrann

Plaintiffs)
(Write the full name of cach plaintiff who is filing this complaint.
Uf the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V=-

UMPG MUSIC COMPANY. president of umpg music
company fucian grainge

 

 

Defendant(s)
(Write the full name of each defendant who is being sued, If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

SOUTHERN DISTRICT OF IOWA

Division
) Case No. 420-Cl -a Us
(to be filled in by the Clerk's Office)
)
, Jury Trial: (check one) Yes [_|No
RECEIVED
\ AUG 07 2020
CLERK OF DISTRICT COURT
)
)

COMPLAINT FOR A CIVIL CASE

IL The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Naine
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

William robert megrann
1420 mulberry st

 

Des moines. Polk

50309

515-350-8395

 

lowa.

megrannwilliam2@gmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page tof 5
Case 4:20-cv-00248-SMR-SBJ Document 1 Filed 08/07/20 Page 2 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

 

Name Lucian, Grainge .
Job or Title (if nown) President of UMPG_music company.

Street Address 2220 coloradoave is

City and County Sanata monica __ ee De

State and Zip Code California 6 & 1D 2 &

Telephone Number

E-mail Address (ifknown) communitcations, @umusic.com

 

Defendant No. 2

 

 

 

 

Name UMPG MUSIC COMPANY

Job or Title (ifknown) Company ee
Street Address 2220 colorado. ave

City and County Santamonica Zoos Aneles

State and Zip Code California 6é€sI> 6

 

Telephone Number

 

E-mail Address (if known) communications@umusic.com

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number
E-imai] Address (if known)

 

Defendant No. 4
Name .
Job or Title (if known) eee
Street Address
City and County

State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
 

Case 4:20-cv-00248-SMR-SBJ Document 1 Filed 08/07/20 Page 3 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties, Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_|Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

I, The Plaintiff(s)
a, If the plaintiff is an individual

 

The plaintiff, (name) William robert megrann , is a citizen of the
State of (name) lowa ,

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ’

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) Lucian grainge , is acitizen of
the State of (name) California . Orisa citizen of

 

(foreign nation)

 

Page 3 of 5
Case 4:20-cv-00248-SMR-SBJ Document 1 Filed 08/07/20 Page 4 of 6

Pro Se | (Rev, 12/16) Complaint for a Civil Case

Il.

IV.

 

b. If the defendant is a corporation
The defendant, (name) UMPG MUSIC COMPANY , is incorporated under
the laws of the State of (name) California , and has its

 

principal place of business in the State of (name) Catifornia

Or is incorporated under the laws of (foreign nation) No >

and has its principal place of business in (name) No

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

lyrics sent to decxa record company in 1970 was accepted by loretta lynn of decca records mrs
loretta lynn did come to my house to see me over the lyrics she accepred to make a song out
of my dad turned them her away by telling mrs lynn that i didnt live there any more the song
coal miners daughter by loretta lynn is the song mrs lynn used my lyrics in and the song mrs
loretta lynn. came to my house to see me about

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

umpg whom bought decca records in 1973 two years after i sent lyrics two record company now umpg royaltie

window has a fraud runing reaping the royaltes and in dangering my life there useing people from appanoose ji

put three others as witness,s with mine peggy seddon peggy mcgrann betty hatfield megrann and mine billy
megrann iam owed 50 years back royalties off four songs coal miners daughter). if i cant have you i dont want
nobody else baby (. love you all over and over and love some body find somebody to ove that song is mine
and linda gray gibb who i owe for telling what to write for lyrics to make songs

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. ,

to receive whats rightfully mine 50 years back royalties and i let the court say the damages

Page 4 of 5
Case 4:20-cv-00248-SMR-SBJ Document 1 Filed 08/07/20 Page 5 of 6

Pro Se | (Rey. 12/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served, I] understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: /)1 v F us ] S- 2X O

William robert mXgrann

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Lo}

 

 

 

 

 

 

 

 

 

Page 5 of 5
 

    
 

Case @ 4:20-Cv-00248-SMR-SBI Document 1 Filed 08/07

 

: i Tl, PobeF iN Geoan

    
 

y

 

 

20 FIRS 3 CLASS PKG SVC -RTL™ |

, 0 Lb 8.20 o2 |

1005

(co82]

SHIP
TO:
123 E WALNUT ST

Des Moines IA 50309-2035
USPS TRACKING® NUMBER

MATA

9500 1134 0562 0219 1282 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLevk of Co vet

 

OS Feders! csurtl Hause.

 

/2 > o>. WwidoauPr FE

 

 

 

 

 

L028 JDO 25 Tow
| JOSSATF

 
